DETAILED ACTION

1.      	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the application filed 03/17/2020  and the telephone interview on 08/25/2021.
           
Claims 1-20 are allowed. Claims 1, 8, and 15 are independent Claims. 

Information Disclosure Statement


2.        The Applicant’s Information Disclosure Statement filed 03/17/2020 has been received, entered into the record, and considered. 

Reasons for Allowance
3.	Claims 1-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimer filed 08/25/2021 has been approved.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1, 8, and 15  “identifying, by the service, a native application based on a document type; determining, by the service, whether the native application is suitable for performing multiple document conversion tasks concurrently in parallel; responsive to the native application not being suitable for performing multiple document conversion tasks concurrently in parallel, launching, by the service, a single instance of the native application; commanding, by the service, the single instance of the native application to open a document of the document type; commanding, by the service, the single instance of the native application to perform a document conversion for converting the document of the document type from one format to another; determining, by the service, whether the document conversion performed by the single instance of the native application has been completed; and responsive to the document conversion not being completed by the single instance of the native application within a predetermined amount of time, commanding, by the service, the single instance of the native application to terminate the document conversion or terminating, by the service, the single instance of the native application,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.




The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176